 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal Building Services, Inc. and Service Employ-ees International Union, Local 36. Cases 4-CA-8399 and 4-CA-8493January 20, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn July 12, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief to which the Charging Partyfiled an answering brief, and the General Counselfiled cross-exceptions and a brief in support thereofand in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) of theAct by refusing to furnish the Union with relevantinformation.* The Administrative Law Judge re-fused, however, to consider and determine whetherRespondent also violated Section 8(a)(l) of the Actbecause he found that the informal settlement agree-ment covering this allegation, which the complaintherein set aside, had not been breached by Respon-dent's subsequent 8(a)(5) misconduct. With this, wedo not agree.The settlement agreement in Case 4-CA-8399sought to dispose of the allegation that on or aboutDecember 15, 1976, Supervisor McMahon threat-ened employees with loss of wage benefits if theyengaged in a strike. It provided that Respondentt The Administrative Law Judge failed to mention that the charge inCase 4-CA-8493 was filed on February 15, 1977, and that an orderconsolidating cases, consolidated complaint, and notice of hearing issued onMarch 31, 1977.I* Following issuance of this Decision and Order, the Respondent andthe Union, on May 3, 1978, filed a joint motion requesting the Board tomodify its Order and notice by deleting therefrom the provisions orderingthe Respondent to cease and desist from refusing to bargain collectivelywith the Union by refusing to divulge all information regarding certainarrangements with its supervisors, to bargain on the issue, and to inform itsemployees in the notice to employees that it will comply with the Union'srequest for such information. The parties stated that they had "reachedaccord on a collective bargaining agreement" which covered and therebymooted the necessity for those provisions.The same three-member panel which decided this case considered theissues raised by the motion and, finding the motion lacking in merit, issuedan order on July 17, 1978, denying the joint motion. Member Murphydisagreed and would have granted the joint motion.]234 NLRB No. 82would not thereafter commit "like or related" unfairlabor practices. The Regional Director approved theagreement on February 14, 1977. On the followingday, the 8(a)(5) charge in Case 4-CA-8493 was filed,alleging the January 19, 1977, unlawful refusal tobargain found herein. The Regional Director then setaside the agreement and included McMahon's al-leged threat in the consolidated complaint as an8(a)(1) allegation. Undisputed testimony at the hear-ing herein established that McMahon did make thethreat. The Administrative Law Judge refused toconsider and dispose of this allegation because heconcluded that Respondent's refusal to furnish infor-mation is not the type of future misconduct bannedby the settlement agreement in that it is not "like orrelated" to the threat-of-reprisal type of conductcontemplated by the agreement.The agreement became operational by virtue of theRegional Director's approval thereof. That approval,however, was predicated on incomplete facts throughno fault of the Regional Director. It is obvious,therefore, that, inasmuch as the Regional Directorwas unaware of the presettlement misconduct at thetime of his approval, that misconduct could not havebeen contemplated either by the Regional Directoror by the agreement. We find, therefore, that thesettlement agreement did not provide a remedy forall the violations which should have been included init; therefore the Regional Director properly set thesettlement agreement aside and issued a complaintbased on Respondent's alleged violations prior toand after the date of the settlement agreement. Werewe to adopt the position of the Administrative LawJudge, we would substitute form for substance andleave unremedied a clear uncontested violation of theAct.Accordingly, we find that the 8(a)(1) allegation inissue is properly before us, and that Respondentviolated the Act in this regard by threateningemployees with the loss of wage benefits if theyengaged in a strike.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent, Universal Building Services, Inc., Philadelphia,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as modified herein:1. Insert the following as paragraph I(b) andreletter the remaining paragraph accordingly:362 UNIVERSAL BUILDING SERVICES"(b) Threatening employees with loss of benefits ifthey engage in a strike."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we intendto abide by the following.WE WILL NOT refuse to comply with theUnion's request for all information concerningour arrangements with the supervisors.WE WILL NOT threaten employees with loss ofbenefits if they engage in a strike against us.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, toform, join, or assist Service Employees Interna-tional Union, Local 36, or any other labororganization, or to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.UNIVERSAL BUILDINGSERVICES, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. Rlccl, Administrative Law Judge: A hearingin this proceeding was held at Philadelphia, Pennsylvania,on May 16, 1977, on complaint of the General Counselagainst Universal Building Services, Inc., herein called theRespondent or the Company. The complaint issued onMarch 31, 1977, on a charge filed on December 27, 1976,by Service Employees International Union Local 36, hereincalled the Union, or the Charging Party. The principalissue to be decided is whether the Respondent refused theUnion's demand for information relating to its methods ofoperation and thereby violated Section 8(a)(5) of the Act.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTUniversal Building Services, Inc., a State of Delawarecorporation, is engaged in the cleaning and maintenancebusiness. In the course of its business during the past yearit purchased goods valued in excess of $50,000 directlyfrom States other than the Commonwealth of Pennsylva-nia. I find that the Respondent is engaged in commercewithin the meaning of the Act.II. THE LABOR OROANIZATION INVOLVEDI find that Service Employees International Union, Local36, is a labor organization within the meaning of Section2(5) of the Act.In. THE UNFAIR LABOR PRACTICESThere is very little dispute as to the pertinent facts in thiscase; most of them are established by a written stipulationof all parties plus some agreed-upon documentary exhibits.The essential facts are simple. For some years the Unionhas been in contractual relationship with the Respondent,both being parties to a multiemployer collective-bargainingagreement. Their last such contract, made between Build-ing Maintenance Contractors Association and Local 36 ofthe Union International, by its terms expired on November14, 1976. One of the clauses of that contract was a straightno subcontracting provision. In September 1976 the Re-spondent made timely withdrawal from the Associationand the parties hereto then entered upon negotiations for anew contract limited to this single employer. Bargainingstarted in September and continued to January 19, 1977.One of the Union's demands was inclusion in thecontract of the precise no subcontracting clause that hadappeared in the expired agreement. The Respondentrefused to agree on that issue. By January 19 the only twoquestions remaining at issue between the parties were amanagement rights clause and the no subcontractingdemand of the Union. In the course of the discussion talkturned to whatever arrangements the Company has with itssupervisors in the various buildings where the rank-and-filedo the maintenance work as direct employees of theRespondent. Believing that there was a relationship be-tween the question of subcontracting and the Company'sdoings with its supervisors, the Union "asked what thenature of the private arrangements between the Respon-dent and its supervisors were." (This quotation is from thestipulation of facts signed by the parties.) The Respondentrefused to give that information and has refused to furnishit to this day.The complaint alleges that the refusal to reveal exactlywhat its arrangement with the supervisors is constitutes aviolation of Section 8(aX5) of the statute. At the hearing,the Respondent did not offer to prove, indeed it did noteven claim, that such information was irrelevant to thesubject of subcontracting. Its defense was based on theassertion that the union agents did not state to thecompany representatives, during the bargaining sessions,their reasons for wanting the information in question.Analysis and ConclusionI find that by refusing to give the information requestedthe Respondent committed the unfair labor practicesalleged in the complaint. There was some, but little, oraltestimony, and there were a few documentary exhibits. Butif the record contained nothing more than the written363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulation of facts, the illegal refusal to bargain would beadequately proved. The stipulation includes the followingstatement:On January 19, 1977, the parties met at the offices ofthe Federal Mediation and Conciliation Service ....The meeting began at approximately 10:30 a.m. Theinclusion of a subcontracting clause was discussed. Mr.Wright [attorney for the employer] informed Mr. Endy[attorney for the union] that the Respondent did notwish to include a subcontracting clause in the agree-ment. The Respondent had an arrangement with itsbuilding supervisors. Although the Respondent statedthe arrangement did not constitute a subcontractingagreement, the Respondent feared that if such a clausewere included, the Union would file a grievance thatthe arrangement violated the no subcontracting clause.Endy assured Wright that no such grievance had everbeen filed during the term of the agreement betweenthe parties when the Respondent was part of BMCA.Endy further asked what the nature of the arrangementwas between Respondent and its supervisors. Wrightinformed Endy that he was not sure what all the aspectsof the arrangement were. He further stated that thearrangement was no concern of the Union's, and thatthe arrangement was a form of an incentive for buildingsupervisors.When the Respondent took the position, at the bargain-ing table, that it feared "the arrangement with its buildingsupervisors" might cause the Union to "file a grievancethat the agreement violated the no subcontracting clause,"it was literally admitting the possibility that "the arrange-ment" -whatever it is -could arguably be a form ofsubcontracting. Whether or not the Union had filed suchgrievances in the past is completely beside the point here.And whether or not such a grievance, filed later, wouldprove to be meritorious or not is equally immaterial to thequestion at bar. N.L.R.B. v. Acme Industrial Co., 385 U.S.432 (1967). Of course the Union did not know, as it stilldoes not know, what the arrangement is. So long as theRespondent insists upon hiding its dealings with supervi-sors, the Union cannot know, and prove, as a fact that thearrangement is a form of hidden subcontracting deal.When the Respondent argued, at the hearing, that as ofJanuary 19 the Union did not have proof positive that theCompany had violated the earlier contract by subcontract-ing work through its supervisors, it was suggesting theUnion was at fault for not having knowledge of facts whichthe Respondent, alone knowing the facts, itself wasdeliberately refusing to disclose then.There is a failure of logic in the defense position. Theanswer to this case would be no different had the Union,while considering whether to press for a no subcontractingclause, asked the Company "are you subcontracting awaythe work covered by our contract?," and the employeranswered "we will not tell you." Must the bargaining agentof the employees be sure that the employer is subcontract-ing away the work before it may ask whether or not theemployer is doing so? To ask the question is to answer it.And this is what the pertinent cases are all about; it is anold story. If there is one thing a union has a right to beconcerned about, and discuss with the employer in collec-tive bargaining under this statute, it is the danger that theemployer might give away the jobs, have the work of thesepeople performed by somebody else, shrink the bargainingunit, as the cases say. Town & Country ManufacturingCompany, Inc., et al., 136 NLRB 1022, 1027 (1962), speaksof "the elimination of unit jobs, albeit for economicreasons." In Fibreboard v. N.LRB., 379 U.S. 203 (1964),the Court stated the question "as whether the employer wasobligated to bargain and furnish information to the unionabout 'the performance of certain operations in whichthese employees had been engaged,' and 'work previouslyperformed by employees in the bargaining unit.' " Again,in N.LR.B. v. Rockwell-Standard Corporation, et al, 410F.2d 953 (C.A. 6, 1969), preservation of unit work lay at thebottom of the union's request for information about theemployer's activity in moving the work from one geograph-ical location to another. The language of the court'sopinion makes absolutely clear that the bargaining agenthas a right to inquire when there is the possibility that "unitwork was being transferred," or about "preservation ordiversion of the unit work."Of course, after the employer produces the data whichunder the law it is obligated to give, it could develop thatits practices, or its "arrangements," do not relate to thesubcontracting bargainable issue, do not transfer work outof the bargaining unit. But merely because after the curtainis drawn there appears an empty stage, it does not followthat the possible act may be concealed ab initio.There is more in the record to indicate convincingly thatthe Union had reasonable basis for believing that whateverthe Company was doing through its supervisors in theperformance of work ostensibly covered by the contractbore a direct relationship to subcontracting arrangements.The following testimony by John Joniec, president of Local36, is entirely uncontradicted, and of course I credit it all.The Respondent here, now called Universal BuildingServices, Inc., sometimes called itself Universal BuildingMaintenance Contractors, Inc. It has always been the samecompany and always one John McEntee has been theindividual who owns and manages it. In 1974 there was anaudit of the books of the Respondent because the Unionthought that work had been performed under the contractfor which no pension contributions had been made. Whena Federal District Court suit was filed, there was asettlement in cash, with no admission by the Respondentthat it had done anything in violation of the then currentcontract which bound it. In 1975 there was a uniongrievance filed under the multiemployer contract, againcharging the earlier group of employers with failing tomake pension contributions, and again cash paymentswere made as a result. It was after this that this Respondentwithdrew from the Association and the multiemployerbargaining.In May 1975 a member of the Union, covered by thecontract, and working in one of the Universal Servicebuildings as he had long been doing, was paid by HenryNartocola, a supervisor of the Respondent, using hispersonal check. The check bounced and there was a bigissue. The Respondent then made good the payment forwork by using its own paycheck. And finally, Union364 UNIVERSAL BUILDING SERVICESPresident Joniec testified that for the year 1976 one unionmember doing work in Universal buildings received W-2forms showing four different named employers. To repeat:This testimony is not contradicted.I think Bruce Endy, the lawyer for the Union who metwith the Respondent in the bargaining and who appearedas a witness in support of the complaint, correctly statedthe whole case. In the discussions, the Company refused toconcede to the Union's demand for a no subcontractingclause. From Endy's testimony:When I heard the arrangements, the first thing thatpopped into my mind was that I should know whatthose arrangements were, so that I could determine onbehalf of my client whether the position that Universalwas putting forth was a bona fide position, or was it afrivolous position. I felt that unless I knew what thosearrangements were I could not make a determination,as to whether the reason why they didn't want thesubcontracting clause was a good or bad position. Thatwas, I think, the first thing that came most immediatelyto my mind. The other thing that came to mind rightaway was that it seemed to me that if they had somekind of arrangements, in quotes, then maybe they aresubcontracting work. And I felt we had to know that,and we had to know that for a number of differentreasons. One, we had to know whether we shouldcontinue to push strongly for a no subcontractingclause, if there was subcontracting work that made it allthe more important that we needed that clause.Considering the entire record made at the hearing, theRespondent's defense amounts to nothing more than anassertion that at the time it demanded information as towhat arrangements the Company had with its supervisorsthe Union did not know for a fact that Universal had beensubcontracting away any of the work of the employeeswithin the bargaining unit. I find no merit in this defenseargument. I find, in the light of both the stipulation of factsand the evidence introduced, that there was a definiterelationship between the Respondent's "arrangements"with its supervisors and the bargainable issue of subcon-tracting work. I therefore find that by refusing to informthe Union about all of its arrangements with supervisors,the Respondent violated Section 8(aX5) and (1) of the Act.Constance Mitchell, an employee of the Respondent,testified, without contradiction, that at a union meetingcalled by the Company before Christmas 1976, TomMcMahon, one of the supervisors, told the employees thatif they went out on strike they would lose their benefits.This statement by a respondent supervising agent wasthe basis of a charge and complaint in Case 4-CA-8399,which was then settled informally between the Respondentand the General Counsel. The settlement agreement pro-vided that the Respondent would not thereafter "in anylike or related manner" commit unfair labor practices. Ifind merit in the Respondent's argument that the unfairlabor practice alleged in Case 4-CA-8493 -refusing tofurnish information upon request -does not fall withinI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.the phrase "in any like or related manner" as that languageappeared in the settlement agreement of the earlier case. Itherefore make no finding of illegality with respect towhatever McMahon said to the employees, as shown onthis record.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set out in section III,above, occurring in connection with the operations de-scribed in section I, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent refused tobargain with the Union by refusing to give the Unioninformation which it requested for the purpose of adminis-tering and negotiating a contract, I shall recommend thatthe Respondent be ordered to give that information to theUnion upon request. At the hearing the requested informa-tion was referred to only as to the "arrangement" which theRespondent has with its supervisors. What this means, inthe light of the total record, is that the Respondent mustdivulge to the Union information concerning every aspectof its arrangements, including pay, work performed, collat-eral agreements, indirect arrangements, and any othercondition or term of employment applicable to its supervi-sors.CONCLUSIONS OF LAW1. By refusing the Union's request that it reveal itsarrangements with all supervisors, the Respondent hasviolated and is violating Section 8(aX5) and (1) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Universal Building Services, Inc.,Philadelphia, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the Union byrefusing to divulge, upon request, all information regardingarrangements with its supervisors.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights to self-organization, to form, join, or assist theabove-named labor organization, or any other labor orga-nization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withService Employees International Union Local 36 and givethe Union, upon request, all information concerning theRespondent's arrangements with its supervisors.(b) Post at each of its established places of businesseswhere employees are directly employed in the City ofPhiladelphia, Pennsylvania, copies of the attached notice2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to amarked "Appendix."2Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by its representatives, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."366